On Petition for a Rehearing.
Davis, C. J.
The learned counsel for appellant' has filed an earnest petition for a rehearing. It is not based so much on what we said in the original opinion as it is on what we failed to decide. In the view we take of the case, it is not necessary, in our opinion, to pass upon the principal legal questions so ably discussed.
If it was conceded that a contract was entered into between the parties in June, 1891, for the ensuing year beginning September 19, 1891, and that such agreement was enforcible, and that appellee, in violation of this agreement, left the service of appellant on the 7th of October, 1891, and if the instructions of the court were in any respect erroneous, we fail to see on what theory the judgment of the court below should be reversed.
In the first place, appellee testified that when he spoke to Mr. Hasselman relative to leaving, “Mr. Hasselman then said to him (plaintiff) that he did not want him (Fry) in the employ of the Hasselman Printing Co. any longer, and would not have him under any consideration.”
*397Mr. Hasselman afterwards testified as a witness in behalf of appellant, and we fail to find in the report of his evidence any contradiction of the above statement. He said: “I saw him every day clear up until a few days
before the day (the date of which I do not now remember) that he notified me he was going to quit,” but he does not intimate that he said anything to appellee indicating that they desired him to remain.
In this connection, we quote the following from the record: “That the said defendant, during the year 1891,
began to fall behind in the payment of the plaintiff’s weekly wages until there was due and owing to the plaintiff, from said defendant, the sum of one hundred and sixty-five dollars and fifty cents ($165.50), for which credit slips or due bills were given by said defendant to the plaintiff, at the times and on the dates following:
“July 1, 1890 ..................$25 00
“June 3, 1891.................. 67 00
“July 3, 1891 .................. 5 00
“July 11, 1891 ................. 9 00
“July 18, 1891 ........,........ 10 00
“July 25, 1891 ................. 10 00
“August 1, 1891................ 5 00
“August 29, 1891............... 15 00
“September 26, 1891 ............ 7 00
“October 8, 1891................ 12 50”
Appellant’s bookkeeper testified: “These amounts were not paid on the dates mentioned because we did not have the money to pay them,” but that the several amounts were so withheld with the consent of appellee, because he desired, in this manner, to save and accumulate his earnings.
Mr. Hasselman testified: “We owe Mr. Fry the *398$165.50, as lie claims; that is for money due on his weekly wages held back by us as he has stated.”
The only basis we have been able to'find for any claim for damages, grows out of the following statement in the evidence of Mr. Hasselman: “Regarding an estimate of the damages for Mr. Fry’s failure to remain with us for the year beginning September 19, 1891, and ending September 19, 1892, the only definite facts I can give are these: That although I have tried in every possible way known to myself to secure another man of like capacity with Mr. Fry, and from that time to this I have utterly failed, ”
We do not find any evidence in the record tending to prove that appellant incurred any increase of expenses on account of appellee leaving, or that it lost any work or job-work of any kind. In fact, appellee testified that when he left “there was but one piece of work in the engraving department of the defendant company, that was ready for work and that remained uncompleted,” and that another employe of the defendant was working thereon.
It is not claimed that appellant was not able to secure other workmen of sufficient capacity to do the work, without extra expense or other loss.
Without further discussion, it will suffice to say that if the $165.50 was owing for services rendered prior to the beginning of the new contract, on the 19th of September, 1891, and if appellant sustained no damages on account of the subsequent breach of that contract in October, by appellee, appellant has not been injured.
It is not necessary, therefore, in this view of the case, to determine what the rights of the parties would have been on this appeal if it appeared that the recovery against appellant had been for work done under that *399contract, or if it appeared that appellant had sustained any damages on account of the breach of that contract.
Filed March 16, 1894.
A careful reexamination of the record, in the light of the argument of counsel, confirms us in the conclusion that the result reached in the original opinion is correct. The petition for a rehearing is overruled.